

PURCHASE AGREEMENT OF TECHNOLOGY


Whereas, Francesca del Vecchio, Ph.D., residing at 324G, Via del Fiume Giallo,
Rome, Italy, 00144 (the "Assignor"), has made an invention relating to "Methods,
equipment, ingredients and formulations to produce high impactive nutritive,
tonic, antioxidant and therapeutic solutions for a complete and automated system
to prevent and fight the CCD (Colony Collapse Disorder}"; such technology being
embodied in a patent application has been filed and which is identified in the
attached Schedule 1 (including the invention, the "Patent Rights"), and has
developed trade secrets related to the invention and the commercialization of
same (“Technology”);


Whereas, BeesFree, Inc., a Delaware corporation having a place of business at
2101 Vista Parkway, Suite 4033 West Palm Beach, Florida 33411 ("Assignee"), duly
represented by its President and Chief Executive Officer, intends to acquire the
entire right, title and interest in the Patent Rights and the Technology; and


NOW, THEREFORE


In exchange for good and valuable consideration hereafter described, the receipt
of which is hereby acknowledged, Assignor hereby assigns to Assignee and its
successors the following:


1.      The entire right, title and interest to the Patent Rights including the
inventions described or claimed therein, and to each foreign patent application
and patent that claims priority to the Patent Rights or from which the Patent
Rights claim priority to, in whole or in part,


2.      The entire right, title and interest to any renewals, reissues,
extensions, substitutions, continuations, continuations-in-part, or divisions of
the Patent Rights, and all US and other foreign patent applications and patents
based thereon or related thereto, including without limitation utility models,
industrial designs, and other forms of intellectual property protection;


3.      The right to sue and to apply for patents related to the Patent Rights
in any country in its own name and to claim any priority rights to which such
foreign applications are entitled under international conventions, treaties or
otherwise; and


REPRESENTATIONS AND WARRANTS


Assignor represents and warrants to Assignee that:


(i)           Assignor is the sole owner of all rights, title and interest,
including all intellectual property rights in and to the Product, free and clear
of liens, claims, licenses or other encumbrances of any kind;


(ii)          Assignor has sufficient legal power and authority to grant the
rights and licenses to Assignee as set forth in this Agreement, and execution
and delivery thereof does not require any third party consent or approval;


(iii)         this Agreement and all other agreements to be executed by Assignor
in connection herewith constitute the valid and binding obligations of Assignor,
enforceable against Assignor in accordance with their respective terms;


(iv)         Assignor has not made and will not make any commitments to others
inconsistent with or in derogation of Assignee’s rights;
 
 
1

--------------------------------------------------------------------------------

 
 
(v)          Assignor does not know of any reason why the Patent Rights might be
considered invalid or unenforceable;


UNDERTAKINGS


 
a)
Maintenance of Exclusivity.  Assignor represents and warrants to Assignee that
it has not attempted, and covenants to Assignee that during the term of this
Agreement, it will not attempt, to grant any license or any other rights or
permissions under the Patent Rights or the Technology for the sale, use or
manufacturing of any product embodying the invention or the Technology anywhere
in the world.



 
b)
Provision of Information for Regulatory Approvals.  Assignor shall provide to
Assignee all pertinent and necessary information in order for Assignee to apply
for and obtain any required safety or other regulatory approvals to commercially
market, manufacture, sell, or otherwise commercialize any product embodying the
invention or the Technology.



 
c)
Maintenance of Intellectual Property Rights.  Assignor shall permit and
cooperate using his best efforts with Assignee to deposit, extend, obtain,
maintain, enforce, and demonstrate exclusive ownership of, all Patent Rights,
Technology rights, and any other intellectual property rights in and to any
product embodying the invention or the Technology in any jurisdiction
worldwide.  All the related out-of-pocket expenses, fees and costs from the date
of the signature of this agreement on will be paid by the Assignee.



TERMS OF PURCHASE


In view of the above, the Assignee hereby agrees, and the Assignor accepts, that
at the date of execution of this Purchase Agreement, the Assignee shall issue in
favor of the Assignee 1,650,000 shares of common stocks of BeesFree, Inc.


This Agreement may be executed in one or more counterparts, each of which shall
be considered one and the same agreement. The signatures from each counterpart
may be combined with a copy of the Agreement to constitute the entire Agreement.


Date: August 27, 2011



The Assignor
 
The Assignee
         
By: 
/s/  Francesca Del Vecchio
 
By: 
/s/ Mario Sforza
 
Francesca Del Vecchio, Ph.D.
   
Mario Sforza
BeesFree, Inc.
President and CEO

 
 
2

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


Patent Filing details:
 
Title:
 
N° of patent application:
 
Date and country of filing:
 
 
3

--------------------------------------------------------------------------------

 